Citation Nr: 1619946	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by low testosterone.

3.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1972.  He received a Purple Heart Medal and a Combat Infantryman Badge for his service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In regards to his claim for entitlement to service connection for hypertension, the Veteran contends that his service-connected PTSD aggravates his hypertension.  See, e.g., February 2016 Board hearing transcript and the January 2014 substantive appeal.  On remand, the Veteran should be afforded a VA examination to nature and etiology of his hypertension.  

The Veteran asserts that he has a disability manifested by low testosterone due to exposure to herbicides and parachuting equipment.  He also asserts that he has a prostate condition manifested by significantly increased PSA levels due to herbicide exposure.  See, e.g., February 2016 Board hearing transcript and the January 2014 substantive appeal.  The Veteran served in the Republic of Vietnam and his exposure to herbicides is presumed.  On remand, the RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of any disability manifested by low testosterone and prostate condition.

In addition, the Veteran mentioned private urology treatment by Dr. Wilson in his February 2016 Board hearing.  This evidence is not of record.  On remand, provide the Veteran with the appropriate release forms and attempt to obtain these, and any other, pertinent private treatment notes that are not currently of record, including any updated records from Dr. Holden.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding pertinent private treatment records, to include records from Dr. Wilson and updated records from Dr. Holden.

3.  Then schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following inquiries:  

(a)  Is it at least as likely as not (50 percent or greater probability) the Veteran's hypertension had its onset in or is otherwise related to the Veteran's service, including as a result of presumed herbicide exposure therein? 

(b)  Is it at least as likely as not that the Veteran's hypertension is proximately due to his PTSD or other service-connected disabilities?  

(c)  Is it at least as likely as not that the Veteran's hypertension is aggravated beyond the normal course of the disease by his PTSD or other service-connected disabilities?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.

4.  Then schedule the Veteran for an examination to determine the etiology of his low testosterone and prostate disabilities.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:  

For any prostate disability and disability manifested by low testosterone diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability: (a) had its onset in or is otherwise related to service, including as a result of conceded herbicide exposure and/or (in the case of low testosterone) pressure on the groin area from "hard openings" during parachute jumps (occurring in 20 or 30 jumps out of over 200 total);   

(b)  is proximately due to any of his service-connected disabilities; or

(c) is aggravated beyond the normal course of the disease by any of his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





